Citation Nr: 0719218	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO. 07-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran's income for VA pension purposes includes 
his step-daughter's Social Security Administration income.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from May 1962 until May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A review of the record reveals the veteran requested a Travel 
Board hearing at the Wichita, Kansas RO in his January 2007 
VA Form 9 (Appeal to Board of Veterans' Appeals) and 
reiterated his request in a statement dated in March 2007. 
While the veteran was afforded an RO hearing in November 
2006, the claims file was referred to the Board without 
affording the veteran an opportunity to appear for the 
requested Travel Board hearing. 

The record reflects the Travel Board hearing was scheduled; 
however, the veteran was unable to attend the hearing based 
upon a medical emergency. Subsequently, in an April 2007 
statement, the veteran requested his Travel Board hearing be 
rescheduled. In June 2007, the Board granted the veteran's 
motion to reschedule the Travel Board hearing. 

The veteran's motion being granted, it is necessary to remand 
this case to afford the veteran an opportunity to appear for 
the requested hearing and ensure due process. Since the 
failure to afford the veteran a hearing would constitute a 
denial of due process that could result in any BVA decision 
being vacated, this matter must be addressed prior to any 
appellate review. See 38 C.F.R. § 20.904.


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
sitting at the Wichita, Kansas RO as soon 
as it may be feasible. Notice should be 
sent to the appellant and his 
representative, a copy of which should be 
associated with the claims file. If, for 
whatever reason, he decides that he no 
longer wants this type of hearing (or any 
other type of hearing before the Board), 
then he should indicate this in writing 
and it, too, should be documented in his 
claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




